     Case 1:18-cv-00075-DNH-CFH Document 60 Filed 08/18/20 Page 1 of 28




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________

JEFFREY CHERY, on
behalf of himself and all
others similarly situated,

                                   Plaintiff,
              v.
                                                                No. 1:18-CV-75
CONDUENT EDUCATION                                              (DNH/CFH)
SERVICES, LLC, et al.,


                           Defendants.
_____________________________________


APPEARANCES:
Moore Kuehn, PLLC                                   JUSTIN A. KUEHN, ESQ.
30 Wall Street, 8th Floor
New York, New York 10005
Attorney for Plaintiff

Brager Eagel & Squire, P.C.                         LAWRENCE P. EAGEL, ESQ.
885 Third Avenue, Suite 3040
New York, New York 10022
Attorney for Plaintiff

Ballard, Spahr Law Firm                             JOHN GRUGEN, ESQ.
1735 Market Street, 51st Floor                      DANIEL C. FANASELLE, ESQ.
Philadelphia, Pennsylvania 19103                    ELIZABETH SEIDLIN-
Attorneys for defendants                            BERNSTEIN, ESQ.
Conduent Education Services, LLC,
Access Group, Inc., and
Access Funding 2015-1, LLC



                                  DECISION & ORDER

       Presently pending before the Court is plaintiff Jeffery Chery’s (“plaintiff”) motion

to compel defendants Conduent Education Services, LLC (“Conduent”) (f/k/a “ACS”);
                                                1
      Case 1:18-cv-00075-DNH-CFH Document 60 Filed 08/18/20 Page 2 of 28




Access Group, Inc. (“Access Group”); and Access Funding 2015-1, LLC (“Access

Funding”) (collectively, where appropriate, “defendants”) to produce certain documents.

See Dkt. No. 55. Defendants oppose plaintiff’s motion and move for a protective order

prohibiting plaintiff from obtaining the requested documents. See Dkt. No. 56. Plaintiff

filed a reply. See Dkt. No. 57. For the reasons that follow, plaintiff’s motion to compel is

granted in part and denied in part and defendants’ cross motion is denied.



                                           I. Background

                               A. Plaintiff’s Amended Complaint

        For purposes of this motion, the undersigned will assume the parties’ familiarity

with the facts and provide only a brief summation of the factual and procedural

background as relevant to the present motion.1 Plaintiff is a Virginia resident who took

out nine student loans through the Federal Family Education Loan Program (“FFELP”),

while he lived in Queens, New York. See Dkt. No. 19 (“Amen. Compl.”) at 4 ¶ 12. In

January 2018, plaintiff commenced this diversity action by filing a class action lawsuit

against defendants Access Group, a Delaware corporation registered to do business in

New York, and Access Funding, a Delaware LLC, which were the owners of seven and

two of plaintiff’s student loans, respectively; and Conduent, a Delaware LLC registered

to do business in New York, which was the servicer of plaintiff’s student loan accounts

from April 2012, until December 2016. See id. at ¶ 13-15. Plaintiff asserted claims for

“violations of New York General Business Law § 349, breach of contract, breach of



1
  A more thorough recitation of plaintiff’s factual allegations and procedural history can be found in
plaintiff’s amended complaint and the Court’s prior order denying defendants’ motion to dismiss. See Dkt.
Nos. 19, 38.

                                                   2
     Case 1:18-cv-00075-DNH-CFH Document 60 Filed 08/18/20 Page 3 of 28




implied covenant of good faith, declaratory judgment, negligence, and, alternatively,

unjust enrichment.” Amen. Compl. at 1 ¶ 1; see Dkt. No. 1.

      Plaintiff alleged that, on February 4, 2016, he submitted a Direct Consolidation

Loan Application to non-party FedLoan, a servicer of consolidated loans, in order to

consolidate his nine student loans and to attempt to qualify for the Public Service Loan

Forgiveness (“PSLF”) program. See Amen. Compl. at 7 ¶ 28. Upon receipt of plaintiff’s

application, FedLoan sent a request for a Loan Verification Certificate (“LVC”) to

Conduent. See id. at ¶ 29. Plaintiff noted that, pursuant to 34 C.F.R. § 685.220(f)(1)(i),

Conduent was required to provide a response within 10 business days of receipt of

FedLoan’s LVC request. See id. at ¶ 4. However, Conduent did not provide FedLoan

with an LVC until December 2016, approximately 10 months after plaintiff filed his

application. See id. at 8 ¶ 34. Plaintiff alleged that Conduent’s delay caused him to

miss out on “up to ten qualifying payments toward PSLF” and to pay “approximately

$1,056.66 without any corresponding credit toward PSLF.” Id. at ¶ 35. Following the

Court’s denial of defendants’ motion to dismiss, see Dkt. Nos. 20, 38, defendants filed

an answer in which they denied the allegations in plaintiff’s amended complaint and

raised various affirmative defenses. See Dkt. No. 43.



                                B. Plaintiff’s Demands

      In July 2019, plaintiff submitted his first request for the production of documents

to defendants. See Dkt. No. 49-1. As relevant here, plaintiff’s requests included:

             1. All documents concerning your policies, procedures or
             systems, including but not limited to any studies or reports,
             for the processing, consideration, completion, approval,
             rejection, or response to any and all request for an LVC in

                                            3
Case 1:18-cv-00075-DNH-CFH Document 60 Filed 08/18/20 Page 4 of 28




       connection with Borrowers’ efforts to pay-off or convert an
       existing FFELP Student Loan into a Direct Consolidation
       Loan.

       2. To the extent not included in Request No. 1, All
       documents concerning, evidencing or describing your
       policies, procedures or practices concerning your obligation
       to respond to a request for an LVC.

       3. All documents concerning any changes or modifications
       to the policies, procedures, practices or systems mentioned
       in Requests No. 1 and 2.

       5. All documents showing, summarizing, reporting on,
       calculating, or concerning the time you took to respond to a
       Borrower’s request for a LVC in connection with the
       Borrower’s efforts to pay-off or convert an existing FFELP
       Student Loan into a Direct Consolidation Laon, including any
       documents explaining or attempting to explain the reason for
       any delay.

       7. All documents, including but not limited to, studies,
       analyses, reports, complaints by Borrowers, or inquiries by
       any government agency, concerning LVC requests.

       8. All documents, including but not limited to, studies,
       analyses, reports, complaints by Borrowers, or inquiries by
       Direct Loan Servicers in connection with your Student Loan
       servicing.

       9. All documents concerning, describing or evidencing the
       Disclosure Statements you provided to Borrowers in
       connection with the Student Loans made to Borrowers for
       those Borrowers who sought to pay-off or convert an existing
       FFELP Student Loan into a Direct Consolidation loan.

       10. All documents concerning, describing or evidencing the
       MPN you provided to Borrowers in connection with the
       Student Loans you made to Borrowers for those Borrowers
       who sought to pay-off or convert an existing FFELP Student
       Loan into a Direct Consolidation Loan.

       11. All documents concerning, evidencing or describing a
       Borrower’s right to repay his/her FFELP Student Loans.




                                     4
     Case 1:18-cv-00075-DNH-CFH Document 60 Filed 08/18/20 Page 5 of 28




              12. All documents exchanged with any or all of the Direct
              Loan Servicers concerning Borrowers’ attempts or efforts to
              pay-off or convert an existing FFELP Student Loan into a
              Direct Consolidation Loan.

              15. All documents concerning, relating to, referring to or
              evidencing litigation concerning a Borrower’s efforts or
              attempts to obtain an LVC in connection with the Borrower’s
              efforts to pay-off or convert an existing FFELP Student Loan
              into a Direct Consolidation Loan.

              16. All documents concerning, relating to, referring to, the
              “Consent Order” entered in the Administrative Proceeding by
              the Bureau of Consumer Financial Protection (Bureau) in the
              matter of Conduent Education Services, LLC, Administrative
              Proceeding File No. 2019-BCFP-0005, including without
              limitation, all documents produced to, or exchange with, the
              Bureau regarding the matter.

              17. All documents concerning, relating to, or referring to, the
              “NY Consent Order” entered in the Administrative
              Proceeding by the New York State Department of Financial
              Services in the matter of Investigation by MARIA T. VULLO,
              Superintendent of Financial Services, of CONDUENT
              EDUCATION SERVICES, LLC, f/k/a XEROX EDUCATION
              SERVICES, LLC, f/k/a and d/b/a ACS EDUCATION
              SERVICES, INC.

Id. at 5-8. Defendants objected to each of the foregoing demands. See Dkt. No. 49-2.



                                  C. Pre-Motion Briefing

       In December 2019, plaintiff’s counsel submitted a letter motion requesting a pre-

motion conference, which stated that “[m]ore than two months ha[d] passed since [the

parties met] on August 23, 2019 concerning [d]efendants’ [r]esponses and [o]bjections

to [p]laintiff’s [r]equest for [p]roduction of [d]ocuments.” Dkt. No. 49-3 at 2. Plaintiff

requested that defendants produce the documents requested and offered several

proposals for narrowing certain requests that defendants objected to as overbroad but



                                               5
      Case 1:18-cv-00075-DNH-CFH Document 60 Filed 08/18/20 Page 6 of 28




that they would consider if more narrowly tailored. See id. at 2-5. The undersigned

granted plaintiff’s letter motion and scheduled a discovery hearing for December 19,

2019. See Dkt. No. 50.

        On December 12, 2019, defendant responded to plaintiff’s letter motion. See

Dkt. No. 53. Defendants stated that, “from late 2014 to 2016, Conduent engaged in [a]

remediation of a population of loans at the direction of the U.S. Department of

Education . . . and the Consumer Financial Protection Bureau (the “CFPB”),” which

resulted in “Conduent’s processing of a population of LVCs [being] delayed” and that

“[p]laintiff’s LVC was among those impacted by the remediation.” Id. at 1.2 Defendants

further posited that the CFPB “addressed [Conduent’s] LVC delay” “[i]n its 2018

Consent Order” as did the New York State Department of Financial Services

(“NYSDFS”) in “the Consent Orders Conduent entered into with the New York Attorney

General’s Office.” Id. Further, defendants noted that plaintiff received restitution from

Conduent as a result of the Consent Order it entered into with the New York State

Attorney General, either made no payments pursuant to a forbearance or less than

standard payments on his loans pursuant to a plan he requested, and that plaintiff had

“since abandoned the opportunity to qualify for loan forgiveness under the [PSLF

p]rogram by taking a job as an attorney in a private law firm.” Id. at 2. “In light of this

background,” defendants argue, the following of plaintiff’s discovery requests were

“inappropriate”:

                (1) Conduent’s policies, procedures, and records concerning
                LVC requests; (2) borrower requests and complaints
                received by Conduent related to attempts to pay off or

2
   Defendants stated that they explained the remediation in their answer. See Dkt. No. 53 at 2 (“As stated
in its Answer . . . Conduent engaged in the remediation . . . .”). However, the answer filed in this action
contains no mention of the remediation. See generally Dkt. No. 43.

                                                     6
     Case 1:18-cv-00075-DNH-CFH Document 60 Filed 08/18/20 Page 7 of 28




              consolidate their FFELP loans into Direct Loans, along with
              the associated documents; (3) correspondence with direct
              loan servicers concerning borrowers’ efforts to pay off or
              convert their FFELP loans; and (4) the CFPB and DFS
              investigations and consent orders, including allegations of
              delays in providing LVCs.

Id. (internal quotation marks omitted). Further, defendants argued that they had “fully

answered and produced all relevant and discoverable materials in this action” and that

the “information sought by [p]laintiff . . . ha[d] no relevance to his claims[] nor . . . any

bearing on [his] ability to pursue this action on a class-wide basis” and/or “pertain[ed] to

confidential and/or private information that is protected under federal law and not

subject to discovery.” Id.

       Moreover, defendants explained that, despite their objections to plaintiff’s

document production requests, “[d]efendants produced over 200 pages of documents

pertaining to [p]laintiff, and disclosed that the processing of [p]laintiff’s LVCs was

caused by a remediation conducted by the [U.S. Department of Education] and the

CFPB.” Id. In addition, defendants explained that, at the parties’ August 23, 2019

meeting, defendants “offered to supplement [their] responses by disclosing the number

of individual borrowers affected by the remediation during the relevant time period,

along with breakdowns of processing times; and . . . reiterated [their] objections to

[p]laintiff’s requests pertaining to documents containing private information of non-

parties.” Id. Defendants also restated their arguments in support of their objections and

requested, as relevant here, that the Court “enter a protective order striking [p]laintiff’s

discovery requests . . . and prohibiting [p]laintiff from pursuing these requests from

[d]efendants or any third party.” Id. at 8. Following a pre-motion hearing on December

19, 2019, the undersigned granted plaintiff’s request to file a motion to compel. See

                                               7
     Case 1:18-cv-00075-DNH-CFH Document 60 Filed 08/18/20 Page 8 of 28




Text Minute Entry Dated December 19, 2019. Plaintiff then filed the present motion on

January 23, 2020. See Dkt. No. 55.



                                     II. Legal Standard

       Under Federal Rule of Civil Procedure 26, “[p]arties may obtain discovery

regarding any nonprivileged matter that is relevant to any party’s claim or defense and

proportional to the needs of the case.” FED. R. CIV. P. 26(b)(1). Rule 26 tasks the Court

to consider “the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources,

the importance of the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely benefit.” Id. “A district court has

broad latitude to determine the scope of discovery and to manage the discovery

process.” EM Ltd. v. Republic of Argentina, 695 F.3d 201, 207 (2d Cir. 2012) (citing In

re Agent Orange Prod. Liab. Litig., 517 F.3d 76, 103 (2d Cir. 2008)).



                                         III. Analysis

                         A. Request for Production Nos. 1, 2, and 3

       Plaintiff first argues that he is entitled to documents pursuant to Request Nos. 1-3

because “[t]he requested documents are relevant to [his] claims to show whether

[d]efendants’ policies and procedures were adequate to meet their statutory obligations,

to show whether [d]efendants complied with their own procedures,” and “whether

[d]efendants considered modifications to their procedures or other policies in order to

meet the statutory obligation.” Dkt. No. 55-1 at 12. Plaintiff states that, “[t]o date . . .



                                               8
     Case 1:18-cv-00075-DNH-CFH Document 60 Filed 08/18/20 Page 9 of 28




[d]efendants have produced just eleven pages of LVC Processing Guidelines,” but

“have not produced any emails or communications concerning their policies and

procedures or any documents concerning any amendments to the policies or

procedures-including modifications due to the . . . remediation.” Id. Plaintiff notes that

the Conduent LVC Processing Guidelines disclosed by defendants are “seemingly

dated from 2007.” Id. at 10. In addition, plaintiff states that defendants also produced

“a 196[-]page spreadsheet purportedly identifying LVC requests for which [Conduent]

was late in providing the LVC.” Id.

       Defendants oppose plaintiff’s motion on the basis that, because no class has yet

been certified, plaintiff’s discovery is limited to only information that is necessary to brief

whether Fed. R. Civ. P. 23 is satisfied. See id. at 6. Concerning plaintiff’s arguments

advanced with respect to Request Nos. 1-3, defendants argue that “Conduent already

produced all documents responsive to these requests” and that “[p]laintiff fails to explain

. . . why any such emails or communications concerning Conduent’s policies and

procedures have any probative value where the relevant documents already have been

produced” and that plaintiff does not “provide any basis for his assertion that the

documents produced in response to these requests—which constitute all relevant and

responsive documents in Conduent’s possession—are insufficient.” Dkt. No. 56 at 18

(internal quotation marks omitted). In particular, defendants stated that they produced

the following material on December 12, 2019:

              Conduent’s policies and procedures for processing LVCs[;]

              Reports related to LVCs processed by Conduent, showing
              when delays occurred and when they did not; and




                                               9
     Case 1:18-cv-00075-DNH-CFH Document 60 Filed 08/18/20 Page 10 of 28




              A spreadsheet identifying the number of affected borrowers
              (and the number of loans associated with each), and
              detailing, for each loan, the: (1) dates each LVC request was
              received and responded to, (2) information reported on the
              LVC responses, (3) payment status and, if relevant,
              repayment plan before consolidation, and (4) available
              information regarding consolidation.

Id. at 6.

        In reply, plaintiff highlights that the LVC Processing Guidelines defendants

disclosed is dated May 23, 2007. See Dkt. No. 57 at 5. Plaintiff posits that, since

“[d]efendants . . . claim that the LVC delay was caused by the Remediation, which

occurred well after May 23, 2007[,] a clear change in LVC processing policy occurred

after the single document produced by [d]efendants was created.” Id. Plaintiff further

contends that Conduent must have issued “some formal policy” or gave “notice to

employees” that it “would stop issuing LVCs for a population of thousands of loans.” Id.

Therefore, plaintiff avers, “[e]ven if the delayed LVCs were caused by [Conduent’s]

remediation of a population of loans . . ., there must be relevant documents, and those

must be produced.” Id.

        Based upon a review of the parties’ arguments and relevant material in the

record, the undersigned concludes that plaintiff is not entitled to compel discovery

pursuant to Request Nos. 1-3. As plaintiff acknowledges, defendants provided him with

their LCV Processing Guidelines in December 2019, and a spreadsheet of LVC

requests for which Conduent was late in processing. See Dkt. No. 55-1 at 10. Aside

from plaintiff’s speculation that other documents concerning Conduent’s LVC

processing policy may exist, he has not advanced any compelling argument or factual

assertion to establish that that defendants’ disclosure in this regard was outdated or



                                             10
    Case 1:18-cv-00075-DNH-CFH Document 60 Filed 08/18/20 Page 11 of 28




incomplete. See, e.g., Vaigasi v. Solow Mgmt. Corp., No. 11-CV-5088 (RMB/HBP),

2016 WL 616386, at *16 (S.D.N.Y. Feb. 16, 2016) (holding that, “although [the] plaintiff

object[ed] to the completeness of [the] defendants’ document production, he offer[ed]

nothing to support this contention other than his personal opinion that there must be

additional non-privileged documents. This unsubstantiated opinion, in the face of [the]

defendants’ repeated representations that all requested documents ha[d] either been

produced or [we]re the subject of an objection is an insufficient basis on which to enter

an order to produce additional documents.” (internal citations omitted)). Indeed, plaintiff

states that his reason for making these requests is that they will allow him to

demonstrate “whether [d]efendants’ policies and procedures were adequate to meet

their statutory obligations, to show whether [they] complied with their own procedures,

and . . . whether [they] considered modifications to their procedures or other policies in

order to meet the statutory obligations.” Dkt. No. 55-1 at 12. Thus, as defendants

represent that they have made a complete disclosure and provided plaintiff with their

LVC Processing Guidelines, plaintiff may fulfill the stated purpose of these requests with

defendants’ prior disclosure, namely whether Conduent’s LVC processing procedures

were compliant with applicable statutes and regulations and whether they complied with

their own procedures. Similarly, plaintiff fails to establish why any further documents

concerning any policy or notice to employees relating to LVC requests during

remediation are relevant for his stated purposes and/or to support the claims asserted in

his amended complaint. Accordingly, plaintiff’s motion with respect to Request Nos. 1-3

is denied.




                                            11
    Case 1:18-cv-00075-DNH-CFH Document 60 Filed 08/18/20 Page 12 of 28




                            B. Request for Production No. 5

       With respect to his request for documents establishing the time it took for

Conduent to respond to LVC requests, including any documents explaining delays,

plaintiff argues that defendants “have not responded or produced any documents in

response to this request other than the spreadsheet.” Dkt. No. 55-1 at 12. Defendants

objected to this request in response to plaintiff’s initial demand as “vague and

ambiguous”; to the extent it sought “documents containing confidential, proprietary,

trade secret, financial, or commercially sensitive business information”; and to the

extent it sought “to compel the production of documents containing confidential

settlement information regarding matter(s) to which [p]laintiff was not a party,” but stated

that, “[s]ubject to and without waiving th[o]se objections, defendants [we]re willing to

meet and confer with [p]laintiff to better define this Request, or to respond to a more

narrowly tailored [r]equest.” Dkt. No. 49-2 at 5-6. Defendants did not specifically

address this request in their opposition.

       As an initial matter, plaintiff has offered no argument or factual assertions to

establish how or why the spreadsheet is insufficient to satisfy this request. See Dkt. No.

55-1 at 12. In particular, as defendants have stated, and plaintiff has not refuted, the

time it took for Conduent to respond to LVC requests relating to the loans affected by

the remediation is readily discernable from the spreadsheet, which provides the “dates

each LVC request was received and responded to.” Dkt. No. 56 at 6. Consequently,

the undersigned concludes that defendants have satisfied this request through

production of the spreadsheet, and that plaintiff has failed to provide any basis for




                                             12
      Case 1:18-cv-00075-DNH-CFH Document 60 Filed 08/18/20 Page 13 of 28




compelling production of further documents pursuant to this request; therefore, plaintiff’s

motion in this respect is denied.



                         C. Request for Production Nos. 7 and 8

       Plaintiff argues that documents containing analyses, studies, or reports of any

borrowers’ complaints or inquiries by governmental agencies or by Direct Loan

Servicers regarding LVC requests “are relevant because they go to [d]efendants’

knowledge of their wrongful acts, failure to take reasonable steps to correct the

pervasive failure to comply with the LVC requirements, and could contain evidence of

harm to borrowers.” Dkt. No. 55-1 at 13. Plaintiff contends that, with respect to

defendants’ objection that such documents would contain the personal information of

non-parties, plaintiff offered to accept “summaries, analysis or reports concerning

[d]efendants’ performance of its obligations to provide an LVC,” but that [d]efendants

have not produced any documents or offered any compromise as to th[ese] request[s].”

Id.

       Defendants counter that documents relating to communications between

Conduent and non-parties are irrelevant for the claims asserted in the Amended

Complaint, as “Conduent has already explained the cause and scope of any delays”

and “its knowledge and responsiveness go to issues of liability and damages, which are

premature to discover now.” See Dkt. No. 56 at 17, 19. In addition, defendants argue

that documents concerning complaints by other borrowers “serve no other purpose than

. . . to discover the identities of the putative class” “for which [p]laintiff does not, and

cannot, identify any legitimate need.” Id. at 16-17.



                                               13
    Case 1:18-cv-00075-DNH-CFH Document 60 Filed 08/18/20 Page 14 of 28




      In reply, plaintiff contends that he “does not have to take [d]efendants at their

word, and    . . . is entitled to documents concerning the nature of the complaints and

[Conduent’s] response.” Dkt. No. 57 at 6. Plaintiff posits that “[t]hese documents are

relevant because [Conduent] must have handled complaints through systematic

means,” and that “it defies logic that [Conduent] would leave it to personnel to handling

complaints/inquiries from customers, Direct Loan Servicers, and government agencies

to respond to customer complaints without providing formal guidance or having internal

discussions regarding what should be said and done.” Id.

      The undersigned agrees with defendants that documents relating to non-parties’

complaints to Conduent regarding LVC requests are irrelevant for purposes of the

claims advanced in plaintiff’s Amended Complaint. Plaintiff does not dispute that the

spreadsheet provides reports relating to LVCs processed by Conduent that show when

delays occurred, the number borrowers affected by the remediation, the dates when

borrowers made LVC requests and the dates when Conduent responded to those

requests. See Dkt. No. 56 at 6; see generally Dkt. Nos. 55-1; 57. In addition, the

undersigned finds these requests overbroad, as they are not limited to any particular

time period. Accordingly, insofar as plaintiff seeks to compel further production of

documents pursuant to Request Nos. 7 and 8, his motion is denied.



                         D. Request for Production Nos. 9-11

      Plaintiff contends that he is entitled to discovery of “[a]ll” documents concerning

disclosure statements and master promissory notes provided by defendants to

borrowers of student loans, as well as documents concerning borrowers’ rights to repay



                                            14
    Case 1:18-cv-00075-DNH-CFH Document 60 Filed 08/18/20 Page 15 of 28




FFELP student loans “to meet his burden on a class certification to demonstrate

typicality and commonality.” Dkt. Nos. 49-1 at 6-7; 55-1 at 13. He argues that, although

defendants “referred [him] to the Uniform Disclosure Statement promulgated by the

[U.S. Department of Education] and promissory notes associated with [his] FFELP

loans[, d]efendants have not confirmed that the Uniform Disclosure Statement is

substantially similar for all borrowers.” Dkt. No. 55-1 at 13.

       Defendants argue in opposition that such documents include personal

information of non-party borrowers and “have no bearing on [p]laintiff’s claims (or his

ability to certify a class)—and are grossly disproportionate to the needs of this case—as

the relevant loan ‘terms’ and ‘disclosures’ are uniform among the putative class.” Dkt.

No. 56 at 20. Further, defendants contend that plaintiff’s argument that defendants

“have not confirmed that the Uniform Disclosure Statement is substantially similar for all

borrowers” is misplaced because “this information is codified in the [Higher Education

Act] and its regulations,” which “requires the [U.S. Department of Education] to

‘prescribe common application forms and promissory notes, or master promissory

notes, to be used for applying for loans under [FFELP].” Id. (quoting 20 U.S.C. §

1082(m)(1)(A)). Moreover, defendants aver that “Conduent has already disclosed any

of the loan terms that differed among the putative class members—including the loan

balance, interest rates, and payment status—through the aforementioned spreadsheet.”

Id. at 21. Thus, defendants urge, “[p]laintiff does not, and cannot identify any legitimate

need for any of the putative class members’ loan documents, especially considering that

such documents would contain private and confidential information of non-parties.” Id.

at 20-21.



                                             15
    Case 1:18-cv-00075-DNH-CFH Document 60 Filed 08/18/20 Page 16 of 28




       In reply, plaintiff argues that “[d]efendants ignore that [p]laintiff only seeks these

documents to confirm that they are substantially similar” and that, “[t]o the extent

[d]efendant[s] do[] not contest the materially similar nature of documents provided to all

[b]orrowers, production is not necessary.” Dkt. No. 57 at 6.

       As defendants argue, and plaintiff does not meaningfully dispute, defendants

have already disclosed the relevant information in satisfaction of these requests by

providing plaintiff with the spreadsheet, which they represent disclosed the differing

terms among the putative class members. See Dkt. No. 56 at 21. Further, contrary to

plaintiff’s contention, defendants have affirmed to plaintiff that the disclosure statement

and master promissory note associated with his loans are substantially similar for all

individuals who borrowed under the FFELP, as required under the Higher Education Act

and its regulations. See id. at 20; 20 U.S.C. § 1082(m)(1)(A) (“The Secretary, in

cooperation with representatives of guaranty agencies, eligible lenders, and

organizations involved in student financial assistance, shall prescribe common

application forms and promissory notes, or master promissory notes, to be used for

applying for loans under [the FFELP].”). Thus, as plaintiff conceded in his reply,

because [d]efendant[s] do[] not contest the materially similar nature of documents

provided to all [b]orrowers, production is not necessary.” Dkt. No. 57 at 6. Accordingly,

plaintiff’s motion with respect to Request Nos. 9-11 is denied.



                            E. Request for Production No. 12

       Plaintiff argues that documents exchanged between loan borrowers and Direct

Loan Servicers concerning borrowers’ attempts to pay off or consolidate their FFELP



                                              16
    Case 1:18-cv-00075-DNH-CFH Document 60 Filed 08/18/20 Page 17 of 28




loans are relevant because they “go to [d]efendants knowledge of their failure to comply

with their obligations, the scope of [d]efendants’ wrongful acts, and may provide

evidence of damages to borrowers.” Dkt. No. 55-1 at 14. Plaintiff notes that defendants

rejected his proposal to narrow “the request to summaries or reports that evidence

documents exchanged with Direct Loan Services.” Id. Moreover, plaintiff states that,

through his motion to compel, he “is not seeking to identify the [c]lass [m]embers.” Dkt.

No. 55-1 at 18 (capitalization omitted); see Dkt. No. 57 at 4.

       Defendants objected to this request as vague and ambiguous and to the extent

the request sought names and contact information of putative class members or

confidential or proprietary information but stated that they were willing to meet and

confer with plaintiff regarding this request or respond to a more narrowly tailored

request. See Dkt. No. 49-2 at 12. Defendants reassert their objection, in general terms,

in opposition to plaintiff’s motion to compel insofar as they contend that any

communications between non-party borrowers and Direct Loan Servicers are irrelevant.

See Dkt. No. 56 at 19. Plaintiff’s reply does not directly reference Request No. 12. See

generally Dkt. No. 57.

       The undersigned concludes that plaintiff has failed to demonstrate why he is

unable to use the information provided in defendants’ December 2019 disclosure to

satisfy this request. As discussed above, the spreadsheet defendants provided

includes the “payment status and, if relevant, repayment plan before consolidation” of

each of affected borrowers’ loans along with the dates each LVC request was received

and responded to. Dkt. No. 56 at 6. Further, the undersigned finds that the documents

exchanged between defendants and any Direct Loan Servicer with respect to other



                                            17
     Case 1:18-cv-00075-DNH-CFH Document 60 Filed 08/18/20 Page 18 of 28




borrowers’ requests to consolidate or pay off loans, is irrelevant for purposes the claims

in plaintiff’s amended complaint. Accordingly, plaintiff’s motion is denied insofar as he

seeks to compel disclosure pursuant to Request No. 12.



                            F. Request for Production Nos. 15-173

        Plaintiff specifies in his motion that Request Nos. 15-17 “seek documents

concerning the Consent Orders [Conduent] entered into with the CFPB and the

[NYS]DFS resolving investigations into [Conduent’s] student loan servicing, including

allegations of delays in providing LVCs.” Dkt. No. 55-1 at 14. Thus, plaintiff’s motion

seeks a narrower set of documents than those stated in Request Nos. 15-17 in his

demand for production, which requested “[a]ll documents concerning, relating to,

referring to or evidencing litigation concerning a [b]orrower’s efforts or attempts to obtain

an LVC in connection with the Borrower’s efforts to pay-off or convert an existing FFELP

Student Loan into a Direct Consolidation Loan” and “[a]ll documents concerning,

relating to, referring to, the “Consent Order[s]” Conduent entered into with the CFPD

and the NYSDFS. Dkt. No. 49-1 at 7-8. Plaintiff argues that, contrary to defendants’

objections to these requests, “[d]efendants . . . have no privilege in documents that were

voluntarily disclosed to a government agency.” Dkt. No. 55-1 at 14. Further, plaintiff

contends that defendants have “not offer[ed] any description of their purportedly

privileged information they contend to be in CFPB’s or [NYS]DFS’s possession” and do

not “assert that they entered into a confidentiality agreement with either [NYS]DFS or



3
  Although not discussed by either party, plaintiff’s motion actually seeks disclosure pursuant to Request
Nos. 15, 16, and 17, as he seeks documents relating to the NYSDFS Consent Order—which he
demanded pursuant to Request No. 17. See Dkt. No. 49-1 at 8.

                                                    18
      Case 1:18-cv-00075-DNH-CFH Document 60 Filed 08/18/20 Page 19 of 28




CFPB.” Id. at 14-15. Moreover, plaintiff avers that “it is unlikely that all of the

information [provided to CFPB or NYSDFS] was ever subject to a claim of privilege or

work product” and defendants do not “offer any explanation to suggest that any

materials they disclosed to CFPB or [NYS]DFS were proprietary or confidential.” Id. at

15.

        Defendants argue in opposition that plaintiff incorrectly asserts that defendants

have claimed that the attorney client privilege applies to these documents. See Dkt. No.

57 at 21.4 “Rather,” defendants contend, “the documents in the possession of each

agency must be kept confidential pursuant to the relevant statute(s).” Id. In particular,

defendants stated that “documents received by the CFPB as part of an investigation are

confidential under 12 U.S.C. § 5562(d).” Id. Further, defendants contend, “[m]aterials

submitted to the NY[S]DFS in the course of its investigations are likewise protected from

disclosure under New York Banking Law § 36(10).” Id. at 22. Defendants conclude that

if “[p]laintiff demonstrates a legitimate need for any documents produced during either of

these investigations, or if the Court otherwise orders it, [p]laintiff can seek from

[d]efendants those documents and information he considers relevant to his case. What

[p]laintiff cannot do is attempt to end-run around the limitations imposed by Fed. R. Civ.

P. 26—by seeking to collect all of the documents in the agencies’ possession.” Id.

        In reply, plaintiff contends that “privileges on which [d]efendants rely limit the

government agency’s obligation to produce documents, [but do] not protect the party




4
  Contrary to defendants’ contention in opposition to plaintiff’s motion, defendants did object to Request
Nos. 16 and 17, in part, on the basis that those requests called for the production of attorney-client
privileged material. See Dkt. No. 49-2 at 17, 19. However, as plaintiff contends, defendants asserted
their objections in this regard in general terms and did not specify which documents were purportedly
protected by that privilege. See Dkt. No. 55-1 at 14-15.

                                                    19
     Case 1:18-cv-00075-DNH-CFH Document 60 Filed 08/18/20 Page 20 of 28




that produced the documents to the agency.” Dkt. No. 57 a 6-7. Further, plaintiff

emphasizes defendants’ argument that he is able to seek disclosure of relevant

documents relating to the Consent Orders from defendant, but not the governmental

agencies, and clarifies that, “by [his] motion to compel, [he] is not seeking documents in

the agencies’ possession” but rather, “seeks documents in [d]efendants’ possession.”

Id. at 7.

        New York State Banking Law § 36 provides, in relevant part, that “[t]he

superintendent [of the Department of Financial Services shall have the power to

examine every . . . licensed lender at any time . . . whenever in his judgment such

examination is necessary or advisable.” N.Y. BANKING LAW § 36(1). Section 36 further

provides that

                All reports of examinations and investigations,
                correspondence and memoranda concerning or arising out
                of such examination and investigations, including any duly
                authenticated copy or copies thereof in the possession of
                any . . . licensed student loan servicer . . . shall be
                confidential communications, shall not be subject to
                subpoena and shall not be made public unless, in the
                judgment of the superintendent, the ends of justice and the
                public advantage will be subserved by the publication
                thereof, in which event the superintendent may publish or
                authorize the publication of a copy of any such report or any
                part thereof in such manner as may be deemed proper or
                unless such laws specifically authorize such disclosure.

Id. at § 36(10) (emphasis added). Here, there is no dispute that Conduent was, at all

relevant times, a licensed student loan servicer and would, therefore, be subject to

Section 36(10). See id. However, the NYSDFS’s investigation of Conduent, which

ultimately led to the 2019 Consent Order between NYSDFS and Conduent, was brought

pursuant to New York Financial Services Law (“FSL”) § 404 to determine whether



                                             20
     Case 1:18-cv-00075-DNH-CFH Document 60 Filed 08/18/20 Page 21 of 28




Conduent complied with the requirements of the New York State Financial Services Law

and the Consumer Financial Protection Act of 2010 (12 U.S.C. § 5481 et seq.). See

Dkt. No. 55-6 at 2. The NYSDFS Consent Order makes no mention of New York State

Banking Law § 36, and it is unclear whether documents generated in connection with a

NYSDFS investigation conducted pursuant to FSL § 404 fall within the confidentiality

provisions of Banking Law § 36(10). See id. Indeed, neither party has briefed the Court

on that issue. Moreover, after a diligent inquiry and despite the language of Banking

Law § 36(10), which appears to render confidential all documents in the possession of a

licensed student loan servicer that were generated in connection with a NYSDFS

investigation, the undersigned was unable to find any caselaw applying that statutory

provision to prohibit disclosure of such documents by a private entity. In any event,

even where a state agency asserts the privilege stated in Section 36(10), New York

Courts have rejected a “blanket, unilateral assertion of privilege as to all” documents

generated in connection with an investigation by the superintendent. See Stratford

Factors v. New York State Banking Dep’t, 10 A.D.2d 66, 71-72, 197 N.Y.S.2d 375, 380

(1960) (holding that “[t]he opportunity should have been given to the Special Term

Justice, to whom the claim of privilege of non-disclosure was made . . ., to examine the

documents, ex parte and in camera, and then to determine whether they were

encompassed within the statutory privilege. . . . The acceptance of the blanket,

unilateral assertion of the privilege as to all the papers and documents recited in the

subpoenaes without such a preliminary examination by the [c]ourt was not consonant

with [the] plaintiff's right to the use of all relevant evidence not specifically bounded by

the restrictions of Section 36[10] of the Banking Law.”).



                                              21
    Case 1:18-cv-00075-DNH-CFH Document 60 Filed 08/18/20 Page 22 of 28




       Similarly, defendants rely on 12 U.S.C § 5562(d) in support of their assertion that

“documents received by the CFPB as part of an investigation are confidential.” See Dkt.

No. 56 at 21. Section 5562(d)(1) provides, as defendants note, that “[d]ocumentary

materials and tangible things received as a result of a civil investigative demand shall be

subject to requirements and procedures regarding confidentiality, in accordance with

rules established by the [CFPB].” Defendants also cite Morgan Drexen, Inc. v.

Consumer Fin. Prot. Bureau, which states that “[m]aterials submitted in response to a

[Civil Investigation Demand issued by the CFPB] are considered confidential [pursuant

to section] 5562(d), and a recipient may withhold responsive material based on a ‘claim

of privilege.’” 979 F. Supp. 2d 104, 108 (D.D.C. 2013) (quoting 12 C.F.R. § 1080.8(a)),

aff’d, 785 F.3d 684 (D.C. Cir. 2015). However, 12 C.F.R. § 1080.8(a) appears to

contemplate only the right of an entity that has been issued a Civil Investigation

Demand by the CFPB to assert a claim of privilege to withhold material from disclosure

to the CFPB. See 12 C.F.R. § 1080.8(a) (providing the procedure for asserting a claim

of privilege in response to a CID issued by the CFPB). Indeed, the only case that the

undersigned was able to find that cited 12 C.F.R. § 1080.8—Morgan Drexen—did so in

the context of an individual seeking to withhold materials based on the attorney-client

privilege from the CFPB in response to a CID. See Morgan Drexen, 979 F. Supp. 2d at

108, 120. Moreover, the only other case defendants cite in this regard, Frank LLP v.

Consumer Fin. Prot. Bureau (288 F. Supp. 3d 46 (D.D.C. 2017)), did not involve

5562(d) or 12 C.F.R. § 1080.8 but rather, concerned the CFPB’s requirement to

disclose documents in light of the applicability of an exception to the Freedom of




                                            22
     Case 1:18-cv-00075-DNH-CFH Document 60 Filed 08/18/20 Page 23 of 28




Information Act (“FOIA”) pursuant to 5 U.S.C. § 552(7). See Frank LLP v. Consumer

Fin. Prot. Bureau, 288 F. Supp. 3d 46, 53 (D.D.C. 2017).

       Based on the foregoing, the undersigned finds that defendants have failed to

establish that plaintiff is precluded from obtaining documents relating to the Consent

Orders entered into between Conduent and the NYSDFS and the CFPB based on New

York Banking Law § 36(10) or 12 U.S.C § 5562(d) and its supporting regulations.

Indeed, as plaintiff observes, defendants appear to concede that plaintiff may compel

discovery of documents related to the Consent Orders from defendants, but not from

the NYSDFS or the CFPB. See Dkt. No. 57 at 7; Dkt. No. 56 at 22 (acknowledging that

if “[p]laintiff demonstrates a legitimate need for any documents produced during either of

the[] investigations, or if the Court otherwise orders it, [p]lainitff can seek from

[d]efendants those documents and information that he considers relevant to the case.

What [p]laintiff cannot do is attempt to end-run around the limitations imposed by Fed.

R. Civ. P. 26—by seeking to collect all of the documents in the agencies’ possession.”).

       The undersigned finds that Request Nos. 15-17, as stated in plaintiff’s demand

for production, are overbroad; however, the undersigned concludes that plaintiff is

entitled to documents relating to the Consent Orders to the extent limited by his motion

as “documents concerning Consent Orders [Conduent] entered into with the CFPB and

the [NYS]DFS resolving investigations into CES’s student loan servicing, including

allegations of delays in providing LVCs.” Dkt. No. 55-1 at 14. The undersigned agrees

with plaintiff that, “[t]o the extent that the documents produced to CFPB and [NYS]DFS

concern [d]efendants’ practices for servicing student loans and responding to LVC

requests, the documents are . . . relevant,” as they address Conduent’s student loan



                                              23
    Case 1:18-cv-00075-DNH-CFH Document 60 Filed 08/18/20 Page 24 of 28




servicing and LVC processing practices during the remediation—the period of time in

which defendants have conceded that plaintiff’s LVC request was made. Dkt. No. 56 at

9. The undersigned finds that plaintiff is entitled to discovery of these documents only

to the extent that such production (a) is not duplicative of documents previously

disclosed by defendants; (b) does not contain personal identifying information of non-

parties or confidential settlement information or such information has been sufficiently

redacted; and (c) does not require defendants to produce documents that are subject to

a claim of privilege, such as the attorney-client privilege. To the extent that defendants

contend that any of the documents they are being ordered to produce are subject to

privilege, they may withhold production of those documents, but must provide plaintiff

with a privilege log in compliance with Fed. R. Civ. P. 26(b)(5).



                              G. Defendants’ Cross Motion

       Defendants cross move for a protective order pursuant to Fed. R. Civ. P. 26(c).

See Dkt. No. 56 at 6.

       Under Rule 26(c)(1),

              A party or any person from whom discovery is sought may
              move for a protective order in the court where the action is
              pending – or as an alternative on matters relating to a
              deposition, in the court for the district where the deposition
              will be taken. The motion must include a certification that the
              movant has in good faith conferred or attempted to confer
              with the other affected parties in an effort to resolve the
              dispute without court action. The court may, for good cause,
              issue an order to protect a party or person from annoyance,
              embarrassment, oppression, or undue burden or expense,
              including one or more of the following: (A) forbidding the
              disclosure or discovery; (B) specifying terms, including the
              time and place or the allocation of expenses, for the
              disclosure or discovery; (C) prescribing a discovery method

                                            24
    Case 1:18-cv-00075-DNH-CFH Document 60 Filed 08/18/20 Page 25 of 28




              other than the one selected by the party seeking discovery;
              (D) forbidding inquiry into certain matters, or limiting the
              scope of disclosure or discovery to certain matters; (E)
              designating the persons who may be present while the
              discovery is conducted; (F) requiring that a deposition be
              sealed and opened only on court order; (G) requiring that a
              trade secret or other confidential research, development, or
              commercial information not be revealed or be revealed only
              in a specified way; and (H) requiring that the parties
              simultaneously file specified documents or information in
              sealed envelopes, to be opened as the court directs.

Fed. R. Civ. P. 26(c)(1). “Before a protective order is issued, Rule 26(c)(1) requires a

showing of ‘good cause.’” Burks v. Stickney, No. 9:16-CV-0759 (FJS/DEP), 2017 WL

1401312, at *4 (N.D.N.Y. Apr. 19, 2017) (quoting FED. R. CIV. P. 26(c)(1)). “Good cause

exists when the party seeking protection demonstrates that ‘disclosure will result in a

clearly defined, specific and serious injury. Broad allegations of harm, unsubstantiated

by specific examples or articulated reasoning, do not satisfy the Rule 26(c) test.

Moreover, the harm must be significant not a mere trifle.’” Id. (quoting Schiller v. City of

New York, 04-CV-7922, 04-CV-7921, 2007 WL 136149, at *5 (S.D.N.Y. Jan. 19, 2007)).

       “This provision gives the court broad discretion to tailor discovery to the needs of

the case and the interests of the discovered party, and in doing so the court may

undertake some substantive balancing of interests.” Greenberg v. Smolka, No. 03-CV-

8572 (RWS/MHD), 2006 WL 1116521, at *10 (S.D.N.Y. Apr. 27, 2006) (internal

quotation marks and citation omitted). In undertaking its balancing analysis,

              the court[] [is] to give weight to legitimate privacy interests
              even if the information in question is not protected by an
              enforceable privilege. In doing so, the court, in its discretion,
              is authorized by this subsection to fashion a set of limitations
              that allows as much relevant information to be discovered as
              possible, while preventing unnecessary intrusions into the
              legitimate interests—including privacy and other



                                             25
     Case 1:18-cv-00075-DNH-CFH Document 60 Filed 08/18/20 Page 26 of 28




                confidentiality interests—that might be harmed by the
                release of the material sought.

Id. at *11 (internal quotation marks and citations omitted).

        Here, in support of their cross motion, defendants primarily argue that the

documents plaintiff demands contain personal identifying/private information of non-

parties, which defendants posit plaintiff improperly seeks in order to identify putative

class members. See Dkt. No. 56 at 16.5 However, plaintiff has made clear that he is

not seeking to identify putative class members and that he “does not object to

[d]efendants redacting other borrowers’ names and identifying information” from the

requested documents. Dkt. No. 55-1 at 17. Moreover, the undersigned has explicitly

conditioned defendants’ disclosure obligation to documents that either do not contain

personal/private identifying information of non-parties or confidential settlement

documents or have been sufficiently redacted to remove such information; thus,

defendants’ disclosure obligation has been “fashion[ed with] a set of limitations that

allows as much relevant information to be discovered as possible, while preventing

unnecessary intrusions into the legitimate interests—including privacy and other

confidentiality interests—that might be harmed by the release of the material sought.”

Greenberg, 2006 WL 1116521, at *11 (internal quotation marks and citation omitted);

see subsection III, F, supra. Accordingly, defendants’ cross motion for a protective

order is denied.




5
   Defendants also argue in opposition to plaintiff’s motion that plaintiff is not entitled to discover
information to establish the putative class See Dkt. No. 56 at 16-17. However, in light of the
undersigned’s analysis in subsection III, A-F, the undersigned declines to reach defendants arguments
made in opposition in this regard, as they are of no moment to the present motion.


                                                   26
     Case 1:18-cv-00075-DNH-CFH Document 60 Filed 08/18/20 Page 27 of 28




                                        IV. Conclusion

          WHEREFORE, for the reasons stated above, it is hereby:

          ORDERED, that plaintiff’s motion (Dkt. No. 55) is GRANTED IN PART AND

DENIED IN PART; and it is further

          ORDERED, that defendants produce to plaintiff documents related to the

Consent Orders to the extent that the documents produced to the CFPB and the

NYSDFS concern defendants’ practices for servicing student loans and responding to

LVC requests during the period of remediation, but only insofar as such production:

          (a) is not duplicative of documents previously disclosed by defendants;

          (b) does not contain personal identifying information of non-parties or confidential

settlement information or such information has been sufficiently redacted; and

          (c) does not require defendants to produce documents that are subject to a valid

claim of privilege; and it is further

          ORDERED, that, to the extent that defendants contend that any of the

documents they are being ordered to produce are subject to a valid claim of privilege,

they may withhold production of those documents, but must provide plaintiff with a

privilege log in compliance with Fed. R. Civ. P. 26(b)(5); and it is further

          ORDERED, that defendants’ cross motion (Dkt. No. 56) is DENIED; and it is

further

          ORDERED, that copies of this Decision and Order be served on the parties in

accordance with the Local Rules.

          IT IS SO ORDERED.

          Dated: August 18, 2020



                                               27
Case 1:18-cv-00075-DNH-CFH Document 60 Filed 08/18/20 Page 28 of 28




        Albany, New York




                                28
